                                                                                              #12
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                                      Date   March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order DENYING Plaintiff’s motion to remand

       Before the Court is Plaintiff Debra J. Crisp-Stoot’s (“Plaintiff”) motion to remand. See
Dkt. # 12 (“Mot.”). Defendant Wal-Mart Stores, Inc. (“Defendant”) has opposed this motion.
See Dkt. # 14 (“Opp.”). Plaintiff did not file a reply. The Court finds the matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving papers, the Court DENIES the motion.

I.       Background

       On April 23, 2018, Plaintiff filed this case in Los Angeles Superior Court, asserting
claims against Defendant for negligence and premises liability. See Complaint, Dkt. # 1-1
(“Compl.”). The complaint alleges that Plaintiff is “a resident of Los Angeles County.” Id. ¶ 3.
While it seeks damages, it does not specify a damages amount. See generally id.

       On May 1, 2018, Defendant was served with the summons and complaint, and it filed an
answer shortly thereafter. See Notice of Removal, Dkt. # 1 ("NOR”), ¶¶ 2–3; Answer, Dkt. # 1-3.
On August 7, 2018, Plaintiff provided Defendant with her first set of interrogatory responses. In
them, Plaintiff informed Defendant that she had already incurred more than $190,000 in medical
expenses for treatment of the injury she alleges she suffered as a result of Defendant’s
negligence. See First Interrogatories, Dkt. # 1-7, No. 6.4. The parties agree that this response
was sufficient to put Defendant on notice that more than $75,000 is in controversy in this case.
See Mot. 5:20–24; Opp. 3:13–16.

        On August 21, 2018, Defendant propounded a request for admission on Plaintiff, asking
her to admit that she is a citizen of California. See Request for Admission, Dkt. # 14-1, at 9.
Plaintiff responded by objecting to the question and saying only that she “is a resident of the


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                Page 1 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                                 Date   March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.

State of California.” Id. at 12. After receiving this response, Defendant propounded additional
interrogatories on Plaintiff addressing the issue of her citizenship. See Second Interrogatories,
Dkt. # 14-2, at 18. On November 29, 2018, Plaintiff responded that she is a citizen of California
and does not currently intend to move out of the state in the next five years. Id. at 21.

      On December 27, 2018, twenty-eight days after receiving Plaintiff’s response to the
second set of interrogatories, Defendant removed the case to this Court. See NOR. Plaintiff now
moves to remand, arguing that the removal was untimely. See generally Mot.

II.      Legal Standard

        Defendants may generally remove any case filed in state court over which the federal
district courts have original jurisdiction. See 28 U.S.C. § 1441(a). To remove a case, the
defendant must file a notice of removal in federal court. Id. § 1446(a). The notice of removal
must be filed either (1) within thirty days after the defendant receives the initial pleading or (2)
“if the case stated by the initial pleading is not removable,” within thirty days after the defendant
receives “a copy of an amended pleading, motion, order or other paper from which it may first
be ascertained that the case is one which is or has become removable.” Id. § 1446(b)(2)(A)–(3);
see also Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 692–93 (9th Cir. 2005).

        The thirty-day clock begins running when the defendant is served with the initial
complaint only if “the case stated by the initial pleading is removable on its face.” Harris, 425
F.3d at 694. In other words, the “ground for removal must be revealed affirmatively in the initial
pleading in order for the first thirty-day clock . . . to begin.” Id. at 695. The defendant has no
duty to investigate beyond the four corners of the initial pleading, even if information contained
within it provides a “clue” as to removability. See id. at 696–97. If the case as stated by the
initial complaint is not removable on its face, the thirty-day clock does not begin to run until the
defendant receives “an amended pleading, motion, order or other paper” from which it may first
be ascertained that the case is removable. 28 U.S.C. § 1446(b)(3); Harris, 425 F.3d at 697
(“Once defendant is on notice of removability, the thirty-day period begins to run.”).

III.     Discussion

       In removing this case, Defendant invoked the Court’s diversity jurisdiction, which applies
when the plaintiff and defendant are citizens of different states and the amount in controversy
exceeds $75,000. NOR ¶¶ 7–14; see 28 U.S.C. § 1332(a). There is no dispute that these
requirements are met in this case. An individual party is a citizen of the state in which she is


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 2 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                                  Date    March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.

domiciled—that is, the state where she “resides with the intention to remain” or where she
“intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Because
Plaintiff lives in California and does not intend to move, she is domiciled in the state. A
corporation is a citizen of its state(s) of incorporation and the state where it has its principal
place of business. 28 U.S.C. § 1332(c). Defendant is incorporated in Delaware and has its
principal place of business in Arkansas, so it is a citizen of Delaware and Arkansas. See NOR
¶ 9. The parties are therefore completely diverse, and, as explained above, they agree that more
than $75,000 is in controversy.

        The only issue presented by Plaintiff’s motion to remand is whether Defendant’s removal
was untimely. See Mot. Defendant removed the case within thirty days of Plaintiff’s admission,
in the second set of interrogatory responses, that she is a citizen of California. See NOR. The
question is whether Defendant was on notice of removability before receiving those responses.
The Court believes that it was not.

       In the complaint and in Plaintiff’s responses to Defendant’s requests for admission, she
said only that she was a “resident” of California. See Compl. ¶ 3; Request for Admission at 12.
But residence is not the same as citizenship. “A person residing in a given state is not
necessarily domiciled there, and thus is not necessarily a citizen of that state.” Kanter, 265 F.3d
at 857. Accordingly, an allegation that an individual is a resident of a state is not enough to
show that she is a citizen of that state. See id. at 857–58. And because the thirty-day removal
clock does not start running until the defendant receives a pleading or other paper that
affirmatively reveals that the case is removable, with no need for further investigation, see
Harris, 425 F.3d at 695–97, this Court has previously held that information in pleadings or other
papers about residence alone is not enough to start the clock. Ruano v. Sears Roebuck & Co.,
No. CV 15-6060 PSG (FFMx), 2015 WL 6758130, at *2–3 (C.D. Cal. Nov. 5, 2015); see also
Brinkley v. Monterey Fin. Servs. Inc., No. 16cv1103-WQH-WVG, 2016 WL 4886934, at *3
(S.D. Cal. Sept. 15, 2016) (reaching the same conclusion).

       The Court recognizes that some district courts in this Circuit have held differently,
finding that an allegation that the plaintiff is a resident of a certain state is sufficient to provide
the defendant with notice of her citizenship. See Ervin v. Ballard Marine Const., Inc., No. 16-
cv-2931-WHO, 2016 WL 4239710, at *2–4 (N.D. Cal. Aug. 11, 2016); Aledavood v. First Nat’l
Ins. Co. of Am., No. CV 13-1760 MWF (PJWx), 2013 WL 12133648, at *1–2 (C.D. Cal. May
13, 2013); cf. Rodriguez v. Swissport USA, Inc., No. CV 15-3951 GW (PLAx), 2015 WL
4977187, at *3 (C.D. Cal. Aug. 20, 2015) (holding that allegations that the plaintiff was a
resident of California and worked there for three years were enough to put the defendant on


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 3 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                                 Date   March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.

notice that she was a citizen of California). Many of these decisions relied on out-of-circuit
cases holding that a person’s residence is prima facie evidence of his citizenship and is therefore
sufficient to put the defendant on notice of citizenship, absent evidence to the contrary. See
Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011); State Farm Mut. Auto
Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994). There is some logic to this position.
Undoubtedly, the vast majority of plaintiffs who allege in a state court complaint that they are
residents of a state are also domiciled in that state and are therefore citizens of it. But the Court
believes that this approach is foreclosed by the Ninth Circuit’s precedential decision in Harris.

        In finding that the thirty-day removal clock does not start running until a pleading or other
paper “affirmatively reveals” that a case is removable, the Ninth Circuit recognized that many
state court complaints would not provide the requisite notice. Harris, 425 F.3d at 693 (“[I]t is
not uncommon for a state court pleading to omit the necessary facts needed to determine
diversity. The citizenship of the parties . . . normally will not be set forth in a complaint filed in
a state court so that pleading therefore will not reveal the existence of diversity of citizenship
jurisdiction.” (cleaned up)). That is because “diversity of citizenship is a federal, not a state,
concern.” Id. The court nonetheless adopted the “bright-line approach” of requiring the ground
for removal to be “revealed affirmatively” in a pleading or other paper for the thirty-day clock to
start. Id. at 696–97.

       The Ninth Circuit gave several reasons for adopting this framework. First, it noted that
an objective approach that looks only within the four corners of the pleadings or other papers
“brings certainty and predictability to the process.” Id. at 697. Second, it found that it would
“avoid[] the spectre of inevitable collateral litigation over whether the pleadings contained a
sufficient ‘clue,’ whether defendant had subjective knowledge, or whether defendant conducted
sufficient inquiry.” Id. And finally, it noted that starting the thirty-day clock at the time of
service if the complaint provided a “clue” that the case was removable could encourage
defendants to “engage in premature removals in order to ensure that they do not waive their right
to removal.” Id. at 697.

       To be sure, Harris involved a complaint that alleged that a party had been a resident of a
state more than thirty years before the complaint was filed. See id. at 691. An allegation of a
person’s residence at a time in the distant past is obviously much less probative of his current
citizenship than an allegation of his current residence. At least one court has distinguished
Harris on this ground. See Ervin, 2016 WL 4239710, at *3. But the Court does not read Harris
to say only that allegations of past residence are insufficient to show current citizenship. Instead,
the Ninth Circuit spoke much more broadly, strongly suggesting that the thirty-day clock does


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 4 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                                 Date   March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.

not start if there is any indeterminacy in the complaint as to whether a case is removable. See
also Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013)
(“[D]efendants need not make extrapolations or engage in guesswork.”)

        At multiple points in the Harris opinion, the court implied that only allegations of
information sufficient to establish citizenship would be sufficient to start the clock. See Harris,
425 F.3d at 693 (“Harris’ state court complaint did not allege Brown’s current citizenship, only
his past residence.”); id. at 695 (“The face of Harris’ initial pleading did not affirmatively reveal
information to trigger removal based on diversity jurisdiction because the initial pleading only
stated Brown’s 1972 residency, not his citizenship, and certainly not his citizenship as of the
filing of the complaint.”) (emphasis added); see also id. at 693 (stating that “it is not uncommon
for a state court pleading to omit the necessary facts needed to determine diversity” because
“diversity of citizenship is a federal, not a state, concern”). Further, the Ninth Circuit explained
its bright-line rule as designed to avoid encouraging defendants to remove prematurely lest they
later be found to have been on sufficient notice of removability at an earlier time. See id., 425
F.3d at 697. But requiring defendants to remove as soon as a plaintiff’s residence is
alleged—before they have an opportunity to investigate further to determine the plaintiff’s
domicile—could lead to the premature removals that the court in Harris sought to avoid. See
Kanter, 265 F.3d at 857 (“A person residing in a given state is not necessarily domiciled there,
and thus is not necessarily a citizen of that state.”). Such a rule would not allow defendants to
do what Defendant did in this case: conduct diligent discovery to confirm that Plaintiff is a
citizen of California before disrupting Plaintiff’s choice of forum and removing the case to
federal court.

       For these reasons, the Court believes that the Ninth Circuit’s decisions in Harris and
Kanter compel the conclusion that a defendant is not put on notice of a plaintiff’s citizenship
such that the thirty-clock for removal begins to run until he receives a “pleading, motion, order
or other paper” that “affirmatively reveals on its face” the facts necessary to show
citizenship—namely that a state “is her permanent home, where she resides with the intention to
remain or to which she intends to return.” Harris, 425 F.3d at 691; Kanter, 265 F.3d at 857; see
also Ruano, 2015 WL 6758130, at *2–3. Because Plaintiff’s complaint and responses to
Defendant’s request for admissions stated only that she was a resident of California and revealed
nothing about her intent to remain there, the Court concludes that they did not affirmatively
reveal facts about her citizenship sufficient to start the thirty-day removal clock. See Compl ¶ 3;
Request for Admission, at 9. It was not until Plaintiff admitted that she was a citizen of
California and intended to remain there in her responses to the second set of interrogatories that
Defendant was on notice of removability. See Second Interrogatories at 18. Because Defendant


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 5 of 6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10694 PSG (PJWx)                               Date   March 22, 2019
 Title          Debra J. Crisp-Stoot v. Wal-Mart Stores, Inc.

removed the case within thirty days of receiving these interrogatory responses, the removal was
timely. Accordingly, the Court DENIES Plaintiff’s motion to remand.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 6 of 6
